Conviction for theft; punishment, three years in the penitentiary.
The record is here without any bills of exception or complaints of procedure. The facts sufficiently show that on a certain day a salesman of automobile accessories loaded up his truck with several hundred dollars worth of such goods in Dallas, Texas, and started out to make his daily run. In one of the suburbs of Dallas where he left his truck for a few minutes it disappeared with its valuable contents. Some time during that day, or in a day or two later, appellant turned up with the truck and its contents, most of the latter of which he disposed *Page 232 
of for a consideration of $200.00. It was shown that he was in the vicinity of the place where the truck was left at the time of its disappearance. Appellant attempted to establish an alibi. Settlement of conflicting testimony is a question for the jury, and we think there is sufficient testimony in this case to justify the jury in making settlement of same adverse to the claim of not guilty.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.